945 F.2d 398
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.LACKAWANNA TRANSPORT COMPANY, a Pennsylvania Corporation,Plaintiff-Appellant,v.Edward HAMRICK, III, Director of the West Department ofNatural Resources, George Max Robertson, Chief, Division ofWaste Management, Department of Natural Resources, ShirleyL. Wayne, individually, and as a member of the Wetzel CountyCommission, Frederick E. Wilcox, individually, and as amember of the Wetzel County Commission, Shirley Michael,individually, and as a member of the Wetzel CountyCommission, State of West Virginia, Wetzel County SolidWaste Authority, Defendants-Appellees.
No. 90-2184.
United States Court of Appeals, Fourth Circuit.
Submitted April 12, 1991.Decided Oct. 1, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.   Dennis Raymond Knapp, Senior District Judge.  (CA-90-588-2)
Ricklin Brown, Bowles, Rice, McDavid, Graff & Love, Charleston, W.Va., William F. Fox, Jr., Harleysville, Pa., for appellant.
Stephen D. Annand, H. Gerard Kelley, Shuman, Annand & Poe, Maria Fakadej, Shirley A. Succurro, Office of the Attorney General of West Virginia, Charleston, W.Va., James W. Peters, Woodsfield, Ohio, Thomas W. Rodd, Morgantown, W.Va., Larry H. Harless, Charleston, W.Va., for appellees.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Lackawanna Transport Company (Lackawanna) appeals from the district court's order granting the defendants' motion for abstention and dismissing this suit without prejudice.   Lackawanna does not contend that abstention was improper.   Rather, Lackawanna argues that the district court should have stayed its case and retained it on its docket instead of dismissing the suit without prejudice.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.   The district court properly held that the claims presented in this case arise from a comprehensive statutory and regulatory system embodying a strong state interest.   Therefore, abstention and dismissal without prejudice was appropriate.   See Burford v. Sun Oil Co., 319 U.S. 315 (1943).   Accordingly, we affirm on the reasoning of the district court.   Lackawanna Transport Co. v. Hamrick, CA-90-588-2 (S.D.W.Va. Aug. 9, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.